Citation Nr: 1204566	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In December 2010, the Board remanded the claim for additional development.

The Veteran appeared at a Travel Board hearing in July 2009.  A transcript is associated with the claims file.  

FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides while on active duty.

2.  Diabetes mellitus was not shown in service or within the first post-service year, and any currently demonstrated diabetes mellitus is not causally related to the Veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in February 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination in connection with his claim for service connection for diabetes mellitus.  However, as will be discussed below, there is no competent and credible evidence that the Veteran's currently diagnosed diabetes mellitus has any connection to his active duty service.  The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of diabetes, and the first evidence of a diagnosis of diabetes of record appears in 1999-nearly 35 years after the Veteran left active duty.  None of the Veteran's medical treatment providers has given any indication that the Veteran's current diabetes is in any way related to his active duty service.  Additionally, while the Veteran asserts exposure to herbicides while he was on active duty, the service department has not substantiated the Veteran's assertions.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran in this case served in the Army from September 1961 to September 1964, with duty assignment at Ft. Campbell, Kentucky.  He has a current diagnosis of type II diabetes, and alleges that he witnessed spraying of herbicides and that drums of the defoliant were stored on his base during his period of active service.  The Veteran does not claim to have served in Vietnam, and his service personnel records do not reflect any foreign service.  The Veteran makes the sole assertion that his diabetes developed years after service separation, and that it is a direct result of exposure to herbicides while on active duty.  

Type II diabetes is one of the disorders subject to presumptive service connection based on service in Vietnam.  Indeed, had the Veteran actually served in Vietnam, he would automatically be entitled to a presumption of service connection, as there is a legally established link between herbicide exposure (presumed to have occurred for Vietnam Veterans) and type II diabetes.  See 38 C.F.R. §§ .307, 3.309.  As, however, the Veteran did not serve in Vietnam, he is not entitled to the presumption of service connection.  Nonetheless, if the Veteran can show that he was exposed to herbicide agents during his service, he may still qualify for service connection for diabetes as directly exposed to herbicides.  At issue then, is whether the Veteran had any exposure to herbicides, to include Agent Orange, at any point in his active military service.  

The Veteran, at a Travel Board hearing in July 2009, stated that he witnessed what he believed to be herbicides being sprayed from fixed-wing and helicopter aircraft over the training facilities at Ft. Campbell.  The Veteran served with the 101st Airborne Division, and was awarded the Army parachutist badge during the course of his service at this duty station.  It is his belief that herbicides were used to clear drop zones on the Army property (so that effective airborne training could occur).

The Veteran is competent to report his witnessing of the spraying of some sort of chemicals from aerial platforms.  The Veteran is certainly competent to describe factual matters of which he has first- hand knowledge, such as experiencing an accident or having an injury.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As to what specific chemical was sprayed, the Veteran claims no knowledge, but believes that it could have been an herbicide agent.  The VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) provides a procedure for verification of exposure to herbicides in locations other than in the Republic of Vietnam or the Demilitarized Zone in Korea.  This procedure was followed.  In February 2011, the Appeals Management Center (AMC) contacted the U.S. Army and Joint Services Records Research Center (JSRRC) to determine if herbicide agents were used at Ft. Campbell, Kentucky from September 1961 to May 1963.  In March 2011, JSRRC responded that the U.S. Army historical records available did not document the spraying, testing, transporting, storage, or usage of Agent Orange at Ft. Campbell, Kentucky during the applicable period.  Additionally, JSRRC indicated that they had reviewed the Department of Defense (DoD) listing of herbicide spray areas and test sites outside of the Republic of Vietnam, and Ft. Campbell, Kentucky was not a listed location.  

In a further effort to assist the Veteran, in March 2011, the AMC additionally contacted the VA Agent Orange research mailbox.  There, a researcher examined a document from the DoD which listed 71 sites where herbicide/Agent Orange use or testing was acknowledged.  Additionally, a researcher examined "The History of the US Department of Defense Programs for the Testing, Evaluation, and storage of Tactical Herbicides" by Alvin L. Young.  The researcher reported that the DoD documentation did not show the use of tactical herbicides in Kentucky.

Based on the research performed, the Board concludes that the Veteran was not exposed to herbicides at Ft. Campbell, Kentucky.  While the Veteran may sincerely believe that he was exposed to herbicides, the official military records available do not support his belief.  As the Veteran was not exposed to herbicides while on active duty, service connection for diabetes mellitus cannot be granted secondary to herbicide exposure.

The Board has also considered whether service connection for diabetes mellitus is warranted on a direct basis.  The Veteran's service treatment records are negative for any signs, symptoms, or treatment for diabetes.  The September 1964 separation examination report reflects that the Veteran had a normal endocrine system, and the Veteran indicated on his September 1964 Report of Medical History that he had never had sugar or albumin in his urine.

The Veteran underwent a VA general examination in October 2002.  The examiner noted that the Veteran received a diagnosis of diabetes mellitus at age 51 in 1999.  The Veteran reported that he saw his primary care provider for treatment every four to six months.  VA treatment records dating from 2001 show ongoing treatment for diabetes mellitus.

As noted, the first sign of diabetes appeared in the medical record in 1999, nearly 35 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for diabetes as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim of service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, there is no medical opinion whatsoever that even suggests that there exists a medical nexus between current diabetes and service.  Significantly, neither the Veteran nor his representative has identified any competent evidence or opinion that supports a finding that the Veteran's currently diagnosed diabetes is medically related to his service.  As such, the Board concludes that service connection for diabetes mellitus is not warranted on either a direct or a presumptive basis.

In making the above determinations the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claim and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as a result of exposure to herbicides, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


